Citation Nr: 0945950	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-35 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, claimed as a sleep disorder, headaches, and 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

3.  Whether new and material evidence has been received to 
reopen a claim entitlement to service connection for skin 
disability, claimed as a skin condition, rash, tinea 
versicolor, or jungle rot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Veteran provided testimony at an August 2009 hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

At his August 2009 Board hearing, the Veteran raised the 
matter of a currently pending claim for entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  This matter is 
referred to the RO for further adjudication and development, 
as appropriate.

In August 2008, the Veteran submitted a written statement 
expressing his desire to withdraw his appeals for all claims 
except those listed on the title page of this decision.  By 
regulation, his notice of disagreement and substantive appeal 
as to these issues are therefore deemed withdrawn.  See 38 
C.F.R. § 20.204(c).  As a result, the Board lacks 
jurisdiction over all but the issues listed on the title page 
of this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.101(d).

The issues of entitlement to service connection for pes 
planus and skin disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for compensation benefits was received on 
December 6, 2002; in correspondence received in February 
2003, March 2004, and September 2004 the Veteran provided 
clarification that this claim was to include service 
connection for psychiatric disability manifested by symptoms 
such as problems sleeping, nightmares, headaches, and 
feelings of depression.

2.  The Veteran's December 6, 2002, claim for psychiatric 
disability was denied by the RO in January 2004; a notice of 
disagreement was received in March 2004; a statement of the 
case was issued in July 2004; and a VA Form 9 was received in 
September 2004.

3.  The Veteran's psychiatric disability for which he was 
denied service connection in January 2004 has been diagnosed 
by a physician at a February 2008 VA compensation examination 
as PTSD with major depressive disorder, related to a 
corroborated inservice stressor.

4.  In June 1973, the RO denied the appellant's claims for 
service connection for bilateral pes planus and a rash of the 
chest and back; the Veteran did not submit a notice of 
disagreement within one year of August 1973 notice of those 
determinations.

5.  Since the June 1973 unappealed RO denial of the claims 
for service connection for bilateral pes planus and a rash of 
the chest and back, evidence was received which was not 
previously submitted to agency decisionmakers, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board has jurisdiction over the Veteran's perfected 
appeal of a January 2004 RO rating determination that denied 
entitlement to service connection for psychiatric disability, 
claimed at that time as a sleep disorder with nightmares.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

2.  Psychiatric disability diagnosed as PTSD with major 
depressive disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).

3.  The June 1973 RO rating decision that denied claims for 
service connection for pes planus and a rash of the chest and 
back is final.  38 U.S.C.A. § 7105 (West 2002).    

4.  Evidence received since the June 1973 RO rating decision 
that denied service connection for pes planus, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009). 

4.  Evidence received since the June 1973 RO rating decision 
that denied service connection for a rash of the chest and 
back, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim for service connection for 
psychiatric disability.  Therefore, no further notice or 
development is needed with respect to this issue.

Additionally, the Board has reopened the claims for service 
connection for bilateral pes planus and skin disability and 
has remanded the claims for further adjudication and 
development.  Under these circumstances, which are only of 
benefit to the claims, there is no prejudice to the appellant 
in adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is generally not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  Following receipt of a timely 
notice of disagreement, the RO is to issue a Statement of the 
Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b).  Otherwise, the determination becomes final and 
is generally not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In Marsh v. West, 11 Vet. 
App. 468 (1998), the Court of Appeals for Veterans Claims 
(the Court) held that the Board must assess its jurisdiction 
prior to addressing the merits of a claim.

Factual Analysis

On December 6, 2002, the RO received from the Veteran claims 
for service connection for several disabilities, including 
tinnitus and migraine headaches.  He described the headaches 
as being subsequent to constant ringing in his ears, and 
wrote that he had been receiving medications for years for 
his headaches and ringing in his ears.

On February 14, 2003, the RO received from the Veteran 
correspondence expressing a desire to add "additional 
issues," including one involving sleeping with a pistol, 
frequent nightmares resulting in profuse sweating and 
attacking his pillow, and concerns about being near things 
that remind him of being high off of the ground or his dreams 
in which he could fly without wings.

In January 2004, the RO denied several claims for service 
connection, including claims for migraine headaches, 
tinnitus, and a sleep disorder.

On March 10, 2004, the RO received a notice of disagreement 
from the Veteran.  He clarified that he had characterized his 
sleep disorder incorrectly in the past, and that he now knew 
that that his claim should have been as a request for service 
connection for PTSD.  He described his headaches as being 
caused by the severe ringing in his ears.

In July 2004, the RO issued a statement of the case, 
including for the issues of service connection for migraine 
headaches/sinusitis, service connection for tinnitus, and 
service connection for PTSD with sleep disorders and 
nightmares.

A record of private treatment in August 2004 includes a 
history of the Veteran having experienced a long history of 
headaches, fatigue, insomnia and nightmares since the Vietnam 
War.

In September 2004, the RO received from the Veteran a VA Form 
9, indicating that he was appealing certain issues as set 
forth in the July 2004 statement of the case, including, 
"PTSD/Sleep Disorder/Migraine Headaches Secondary" and 
"Tinnitus of ears/ringing/Migraine Headaches Secondary."

In March 2005, the RO granted entitlement to service 
connection for PTSD, and assigned an effective date for 
service connection of March 10, 2004.  The RO based the 
effective date of March 10, 2004, on a finding that the claim 
for service connection for PTSD was received on March 10, 
2004.  See 38 C.F.R. § 3.400 (effective date for service 
connection is generally date of claim or date entitlement 
arose, whichever is later).  

This leaves unresolved, and perfected and certified for 
appeal, the Veteran's earlier claim, first adjudicated in 
January 2004, for service connection for psychiatric 
disability, described by him as resulting in a sleep 
disorder, headaches, nightmares, and certain chronic fears, 
and later clarified by him to be a claim for service 
connection for PTSD.  The claim currently on appeal to the 
Board and within the Board's jurisdiction was initially 
received on December 6, 2002, and described as a claim for 
service connection for migraine headaches, but this was 
clarified by correspondence received in February 2003, March 
2004, and September 2004, and as reflected in a private 
record of treatment in August 2004, as a claim for service 
connection for psychiatric disability involving multiple 
symptoms including nightmares, headaches, and a sleep 
disorder, which the Veteran subsequently came to contend was 
PTSD.  

While the Veteran initially indicated that the headaches were 
"migraine" headaches and claimed they were due to tinnitus, 
subsequent correspondence and private medical evidence 
indicate that the Veteran was claiming his headaches were a 
symptom both of tinnitus and of his psychiatric disability.  
(The Board notes that entitlement to service connection for 
tinnitus has been granted by the RO, with an effective date 
of December 6, 2002, assigned.)  

In so construing the Veteran's claim, the Board notes that 
the Court has indicated that the Board should construe a 
Veteran's claim by the symptoms he describes, rather than by 
a medical diagnosis he asserts but is not medically competent 
to provide.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not 
competent to provide diagnosis requiring application of 
medical expertise to facts, which include claimant's 
description of history and symptoms, and VA should therefore 
construe claim for service connection for psychiatric 
disability based on reasonable expectations of non-expert 
claimant).   

The date of claim received could plausibly be construed as 
either December 6, 2002, when the Veteran first sought 
service connection for headaches, or February 14, 2003, when 
the Veteran first described problems sleeping, nightmares, 
and other anxieties.  However, affording the benefit of the 
doubt of the Veteran (see 38 C.F.R. § 3.102), the Board finds 
that, in ascertaining its jurisdiction over this matter, the 
initial claim was received on December 6, 2002, and was 
clarified by the Veteran on February 14, 2003, March 10, 
2004, and in his September 2004 VA Form 9 by which his appeal 
was perfected.  See Marsh v. West, 11 Vet. App. 468 (1998) 
(Board must assess its jurisdiction prior to addressing the 
merits of a claim).

The Board finds that the criteria are met for an allowance of 
what the Board has construed as the Veteran's December 6, 
2002, claim for service connection for psychiatric disability 
(as clarified by subsequent correspondence).  As noted in the 
RO rating decision dated in March 2009, the RO made a formal 
finding in April 2007 that certain of the Veteran's claimed 
PTSD stressors had been adequately verified.  This included 
service personnel records corroborating the Veteran's unit of 
assignment, and other service department information in the 
possession of the RO corroborating that the Veteran's unit in 
Vietnam came under enemy fire during his period of assignment 
to that unit.  The RO's findings further included 
identification of a fellow serviceman having been killed in 
action while under fire.  The Board accepts the RO's 
determination that the evidence adequately corroborates these 
aspects of the Veterans' claimed stressors.

At a February 2008 VA examination, the examiner found that 
the Veteran had PTSD related to his verified in-service 
stressors, and additionally diagnosed the Veteran as having 
"major depressive disorder single episode without psychotic 
features."  The examiner elaborated that the PTSD and major 
depression overlapped with each other, and that he major 
depression represented a progression of the primary diagnosis 
of PTSD.  The symptoms of psychiatric disability related 
during the VA examination included chronic problems sleeping, 
nightmares, and feelings of depression.

Accordingly, the Board finds that the Veteran's claim for 
service connection for psychiatric disability--first received 
on December 6, 2002, and as clarified in February 2003, March 
2004, and in a September 2004 VA Form 9--manifested by 
problems sleeping, headaches, nightmares, and feelings of 
depression, and diagnosed by a physician at a February 2008 
VA examination as PTSD with major depression, is warranted.  
See 38 C.F.R. §§ 3.303, 3.304(f).  

The Board grants entitlement to service connection for 
psychiatric disability diagnosed as PTSD and major 
depression.  As discussed at length above, this is a grant of 
a claim first received from the Veteran on December 6, 2002, 
and first denied by the RO in January 2004.  As discussed 
above, a notice of disagreement with the January 2004 rating 
decision was received in March 2004, a statement of the case 
was issued in July 2004, and a VA Form 9 received in 
September 2004, thereby conferring jurisdiction to the Board 
of this earlier claim for service connection for psychiatric 
disability and thus requiring the Board's current 
consideration and adjudication of this matter.  See 38 
U.S.C.A. §§ 7104, 7105. 


In implementing the Board's decision the RO should assign an 
effective date appropriate in light of the date of receipt of 
the claim adjudicated de novo herein, i.e., December 6, 2002; 
and assign a rating from that date forward that includes all 
symptoms associated with the Veteran's diagnosed PTSD and 
major depression.

The Board notes that this grant of the Veteran's claim for 
service connection for psychiatric disability received on 
December 6, 2002, is a full grant of the benefits sought on 
appeal with respect to that claim, as most recently asserted 
in correspondence received from the Veteran in August 2008 
and discussed and clarified at the Veteran's August 2009 
Board hearing.  (See August 2009 Board hearing transcript at 
pages 2-3.)  However, the Board does not currently have 
jurisdiction over initial rating or effective date 
determination aspects of the Veteran's service connection 
claim.  If the Veteran should disagree with the effective 
date or initial rating after they are assigned by the RO in 
its implementation of this Board decision, the Veteran may at 
that point in time initiate an appeal of the effective date 
or initial rating determination made by the RO.  See 
generally Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Claims for Bilateral Pes Planus and Skin Disorder Reopened

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

In June 1973, the RO issued a rating decision denying 
entitlement to service connection for pes planus and for a 
rash on the chest and back.  The Veteran was notified of this 
decision in August 1973, and did not submit a notice of 
disagreement within one year of the decision.  As a result, 
the June 1973 rating decision became final, and the claims 
for pes planus and skin disability generally may not be 
reopened unless new and material evidence is received.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Of record at the time of the June 1973 denial of the 
Veteran's claims were the Veteran's service treatment 
records.  An April 1969 pre-induction examination includes a 
diagnosis of moderate pes planus.  No disability of the skin 
or lymphatic was noted at the pre-enlistment examination.  An 
April 1969 medical history completed by the same physician 
who conducted the examination includes an impression of flat 
feet, symptomatic when the Veteran would go barefooted.  In 
September 1969 the Veteran was treated for complaints of a 
rash of the chest and back.  The treatment notes are not 
entirely legible.  On observation he was noted to have a 
flaking rash.  He appears to have been provisionally 
diagnosed as having tinea corporis, and was treated with 
medications including Tinactin.  In October 1970 the Veteran 
was treated for pes planus.  He complained of flat feet with 
swelling and pain of both feet.  He was noted to have very 
flat feet.  (Emphasis in original.)  X-rays of the feet were 
within normal limits.  

On examination upon orthopedic consultation, there was no 
effusion or edema.  The impression was pes planus.  He was 
treated with new arch supports.  At a December 1971 service 
discharge examination the Veteran was noted to have pes 
planus.  After reviewing the Veteran's medical history the 
same clinical who conducted the discharge examination found 
that the Veteran had pes planus, symptomatic, with plantar 
warts, and a fungal infection of the skin.

Evidence received since the time of the June 1973 denial of 
the Veteran's claims includes a private record of treatment 
in August 2004, which indicates that the Veteran had a skin 
lesion just under his armpit, and that he saw a podiatrist 
and was found to have a pinched nerve in his foot.  
Additionally, a record of treatment of the Veteran's skin 
from August 2004 indicates that the Veteran was diagnosed as 
having skin tags, eczema, tinea cruris and irritant 
dermatitis.  It was noted that he had a history of lesions of 
the axillary areas.  He was provided medications.  

Records of treatment with a podiatrist from September 2004 to 
what appears to be November 2004 (the date is not entirely 
legible) include treatment of multiple foot complaints.  The 
Veteran was noted to have pain with palpation of the feet.  
Not all of the diagnoses are legible, but there are diagnoses 
of bilateral T.T.S., which appears to be a diagnosis of 
tarsal tunnel syndrome, corresponding to the Veteran's 
allegation that he has pinched nerves in his feet as a result 
of his pes planus. 

At his August 2009 Board hearing, the Veteran acknowledged 
that he had flat feet prior to service.  He stated that 
during service he had symptoms of pain, swelling, and 
numbness in the feet, and that these symptoms would be severe 
enough that at times he could not get his Army boots back on 
if he took them off.  He indicated that prior to service he 
had never experienced symptoms of pes planus such as trouble 
walking.  

With respect to his skin rash, at the August 2009 Board 
hearing the Veteran stated that during service his skin would 
get very dry.  He described getting dark spots with different 
coloration on his feet, and intermittently losing 2 or 3 
toenails on each foot.  He also described getting a rash on 
his chest.  He indicated he had been diagnosed with tinea 
versicolor, though he did not understand the meaning of the 
diagnosis.  The Board notes that tinea generally is a fungal 
skin infection, and that the Veteran was noted to have a 
fungus infection of the skin at discharge from service.  

The credibility of the Veteran's assertions of continuing 
foot and skin symptoms from the time of service forward is 
presumed for the purpose of determining whether new and 
material evidence has been received.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Board finds that the newly 
received evidence of current disability of the feet and skin 
and the Veteran's testimony as to continuity of symptoms from 
his time during service through the present time is new 
evidence that is not merely cumulative and raises a 
reasonable possibility of substantiating the Veterans' 
claims.  Accordingly, the Board finds that new and material 
evidence has been received, and reopening of the claims for 
service connection for bilateral pes planus and skin 
disability is warranted.


ORDER

Entitlement to service connection for PTSD and major 
depression is granted.

New and material evidence having been received, the claim for 
service connection for bilateral pes planus is reopened; the 
appeal for the claim for service connection for bilateral pes 
planus is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for skin disability is reopened; the 
appeal for service connection for skin disability is granted 
to this extent only.


REMAND

As discussed in detail above, there are in-service clinical 
findings and findings at a December 1971 separation service 
examination relevant to the Veteran's claimed foot and skin 
disabilities.  Further, there are records of current 
disability of the feet and skin and the Veteran has asserted 
that he experienced continuous symptoms from the time of 
service forward.  As a result, a VA examination and opinion 
as to whether the Veteran has current skin or foot disability 
that began or was aggravated during service or is related to 
any incident of service is warranted.  See 38 U.S.C.A. 
§ 5103A(d). 

Additionally, in order to ascertain the nature and etiology 
of any current disability of the Veteran's feet or skin, any 
relevant records of post-service treatment that have not been 
previously obtained should be sought by the RO.  See 38 
U.S.C.A. § 5103A(a)-(c).  Further, because the Veteran is 
presumed to have been exposed to Agent Orange during his 
period of service in Vietnam, the clinician who examines the 
Veteran's skin should address whether the Veteran has any 
current skin disability that may be diagnosed as chloracne or 
has manifestations of acneform disease consistent with 
chloracne.  See 38 C.F.R. §§ 3.307, 3.309(e).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records of 
treatment from the time of his discharge 
from service forward pertinent to his 
claims for service connection for foot and 
skin disability.  With any necessary 
authorization from the Veteran, attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.

2.  Once all available medical records 
have been received, arrange for VA 
examinations with appropriate clinicians.  
The purpose of the examinations is to 
determine whether the Veteran's bilateral 
pes planus was aggravated during active 
service; and to determine whether the 
Veteran has a current skin disability that 
began or was aggravated during service, or 
is otherwise related to any incident of 
service.  

The following considerations will govern 
the examinations:
    
(a) The claims file and a copy of this 
remand will be made available to the 
examiners, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

(b) If deemed appropriate by the 
examiners, the Veteran may be scheduled 
for further examinations.  All indicated 
tests and studies must be performed.  

(c) The clinician who examines the 
Veteran's feet will specifically address 
whether the Veteran's pes planus was 
chronically worsened during service.  He 
should opine whether the Veteran's pes 
planus was aggravated (a chronic 
worsening of the underlying condition as 
opposed to a temporary flare-up of 
symptoms) during active service.
 
The examiner should review the relevant 
service treatment records and post-service 
records of treatment of the Veteran's 
feet, to include an April 1969 pre-
induction examination that includes a 
diagnosis of moderate pes planus; and an 
April 1969 medical history completed by 
the same physician who conducted the 
examination includes an impression of flat 
feet, symptomatic when the Veteran would 
go barefooted.  In October 1970 the 
Veteran was treated for pes planus.  He 
complained of flat feet with swelling and 
pain of both feet.  He was noted to have 
very flat feet.  (Emphasis in original.)  
X-rays of the feet were within normal 
limits.  On examination upon orthopedic 
consultation, where was no effusion or 
edema.  The impression was pes planus.  He 
was treated with new arch supports.  At a 
December 1971 service discharge 
examination the Veteran was noted to have 
pes planus.  After reviewing the Veteran's 
medical history the same clinician who 
conducted the December 1971 discharge 
examination found that the Veteran had pes 
planus, symptomatic.

Post-service records of treatment with a 
podiatrist from September 2004 to what 
appears to be November 2004 (the date is 
not entirely legible) include treatment of 
multiple foot complaints.  The Veteran was 
noted to have pain with palpation.  Not 
all of the diagnoses are legible, but 
there are diagnoses of bilateral T.T.S., 
which appears to be a diagnosis of tarsal 
tunnel syndrome, corresponding to the 
Veteran's allegation that he has pinched 
nerves in his feet due to pes planus.

(d) The clinician who examines the 
Veteran's skin will specifically address 
whether the Veteran has a current skin 
disability that began or chronically 
worsened during service, or is otherwise 
related to any incident of service.

Additionally, because the Veteran is 
presumed to have been exposed to Agent 
Orange during his period of service in 
Vietnam, the examiner will additionally 
address whether the Veteran has any 
current skin disability that may be 
diagnosed as chloracne or has 
manifestations of acneform disease 
consistent with chloracne.

The examiner is advised that service 
treatment records reflect that during 
service, in September 1969, the Veteran 
was treated for complaints of a rash of 
the chest and back.  The treatment notes 
are not entirely legible.  He appears to 
have been provisionally diagnosed as 
having tinea corporis, and was treated 
with medications including Tinactin.  On 
observation he was noted to have a flaking 
rash.  In connection with a history 
provided at a December 1971 service 
discharge examination, the Veteran was 
noted to have a fungal infection of the 
skin.

Post-service medical evidence includes a 
private record of treatment in August 2004 
indicating that the Veteran had a skin 
lesion just under his armpit.  

A record of treatment of the Veteran's 
skin from August 2004 indicates that the 
Veteran was diagnosed as having skin tags, 
eczema, tinea cruris and irritant 
dermatitis.  It was noted that he had a 
history of lesions of the axillary areas.  
He was provided medications.

(e) Each examiner must provide a complete 
rationale for his or her opinion, based on 
his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  When the actions requested have been 
completed, the RO should undertake any 
other indicated development deemed 
appropriate under the law, and then 
readjudicate the issues on appeal.

The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that any 
examination report does not contain 
sufficient detail, the RO must take any 
appropriate action by return of the report 
to the examiner for corrective action.  
See 38 C.F.R. § 4.2.  

If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


